DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a request for continued examination (“RCE”) filed 28 December 2021, on an application filed 15 October 2019, which claims domestic priority to a provisional application filed 15 October 2018.
Claims 1, 17 and 22 have been amended.
Claims 9 and 10 have been canceled.
Claims 1-8 and 11-24 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 November 2021 has been entered.


Response to Amendments

The rejection of claims 1-8 and 11-24 under 35 USC 101 have been upheld. Please see below for further details.  
All rejections of claims 9 and 10 have been withdrawn in light of the cancellation of these claims.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-8 and 11-16 are drawn to a method for presenting a dynamic patient whiteboard, the method comprising: displaying a custom user interface including the dynamic patient whiteboard comprising a patient list including a plurality of patients and related disease state, cancer type, or treatment protocol, each patient of the plurality of patients in the patient list including a plurality of oncology-related tasks, each oncology-related task of the plurality of oncology-related tasks including a task status; accessing, concurrently to displaying the dynamic patient whiteboard, an wherein the determination includes determining whether protocols differ for patients having a same disease state or a same type of cancer patients; and in response to determining an updated task status for at least one oncology-related task of the plurality of oncology-related tasks, automatically updating display of the dynamic patient whiteboard to reflect the updated task status; and displaying context information for each of the at least one oncology-related task with updated task statuses based upon a particular user identity, the context information selected based on a customization corresponding to the particular user identity, wherein displaying the context information includes, in response to determining that protocols differ for at least two patients of the plurality of patients having the same disease state or the same type of cancer, displaying differences in protocols for the at least two patients with at least one suggestion for a change to one of the protocols, which is within the four statutory categories (i.e., a process). Claims 17-21 are drawn to a device for presenting a dynamic patient whiteboard, the method comprising: displaying a custom user interface including the dynamic patient whiteboard comprising a patient list including a plurality of patients and related disease state, cancer type, or treatment protocol, each patient of the plurality of patients in the patient list including a plurality of oncology-related tasks, each oncology-related task of the plurality of oncology-related tasks including a task status; accessing, concurrently to displaying the dynamic patient whiteboard, an electronic medical records (EMR) database; determining, using a processor, in response to accessing the EMR database, whether the task status for any of the plurality of oncology-related tasks for each patient of the plurality of patients has been updated, wherein the determination includes determining whether protocols differ for patients having a same disease state or a same type of cancer patients; and in response to determining an updated task status for at least one oncology-related task of the plurality of oncology-related tasks, automatically updating display of the dynamic patient whiteboard to reflect the updated task status; and displaying context information for each of the at least one oncology-related task with updated task statuses based upon a particular user identity, the context information selected based on a customization corresponding to the particular user identity, wherein displaying the context information includes, in response to determining that protocols differ for at least two patients of the plurality of patients having the same disease state or the same type of cancer, displaying differences in protocols for the at least two patients with at least one suggestion for a change to one of the protocols, which is within the four statutory categories (i.e. a machine). Claims 22-24 is drawn to machine-readable medium for presenting a dynamic patient whiteboard, the method comprising: displaying a custom user interface including the dynamic patient whiteboard comprising a patient list including a plurality of patients and related disease state, cancer type, or treatment protocol, each patient of the plurality of patients in the patient list including a plurality of oncology-related tasks, each oncology-related task of the plurality of oncology-related tasks including a task status; accessing, concurrently to displaying the dynamic patient whiteboard, an electronic medical records (EMR) database; determining, using a processor, in response to accessing the EMR database, whether the task status for any of the plurality of oncology-related tasks for each patient of the plurality of patients has been updated, wherein the determination includes determining whether protocols differ for patients having a same disease state or a same type of cancer patients; and in response to determining an updated task status for at least one oncology-related task of the plurality of oncology-related tasks, automatically updating display of the dynamic patient whiteboard to  wherein displaying the context information includes, in response to determining that protocols differ for at least two patients of the plurality of patients having the same disease state or the same type of cancer, displaying differences in protocols for the at least two patients with at least one suggestion for a change to one of the protocols, which is within the four statutory categories (i.e., a manufacture).  

All of the claimed limitations (except for the automatically updating display and displaying a custom user interface limitation and various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including interface, database, processor, computing device, memory device and machine-readable medium) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the using the processor language, determining in the context of this claim encompasses the user mentally deciding which patient health tasks have been completed or not. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and two additional element directed to automatically updating display and displaying custom user interface. The various structural elements processor (including interface, database, processor, computing device, memory device and machine-readable medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, automatically updating display and displaying custom user interface generically links the abstract idea to a particular technological environment or field of use, it does not specifically link the user interface as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6-8, 11, 13-15, 17 and 19-23 is/are rejected under 35 U.S.C. 103 as 

As per claim 1, 17 and 22, Hertel discloses computing device for hosting a dynamic patient whiteboard, the computing device communicatively coupled to an electronic medical records (EMR) database, the computing device including a processor and a memory device, the memory device including instructions that, when executed by the processor, cause the computing device, at least one non-transitory machine-readable medium including instructions for hosting a dynamic patient whiteboard, which when executed by a processor, cause the processor to perform a method, and a method for presenting a dynamic patient whiteboard, (See Hertel, Figs. 1 and 2 and corresponding text.) the method comprising: 
displaying a custom user interface including the dynamic patient whiteboard comprising a patient list including a plurality of patients and related disease state, cancer type, or treatment protocol, each patient of the plurality of patients in the patient list including a plurality of oncology-related tasks, each oncology-related task of the plurality of oncology-related tasks including a task status (Hertel discloses a patient list of a plurality of patients and corresponding disease state with the corresponding tasks and task status, see Fig. 2 and paragraphs 52-54. Note the system is operative for use by a plurality of specialists, including oncologists, see paragraph 47.); 
accessing, concurrently to displaying the dynamic patient whiteboard, an electronic medical records (EMR) database (Database cluster 24 of Fig. 1 stores patient information entered through the remote computers via the server, see paragraphs 45, 46 and 49, including patient lists and corresponding tasks. Stored information, such as patient list and corresponding ; 
determining, using a processor, in response to accessing the EMR database, whether the task status for any of the plurality of oncology-related tasks for each patient of the plurality of patients has been updated (Task statuses are updated by users, see updating of tasks of paragraphs 66, 75-77 and Figs. 16-18. Database cluster 24 of Fig. 1 stores patient information entered through the remote computers via the server, see paragraphs 45, 46 and 49, including patient lists and corresponding tasks. Stored information, such as patient list and corresponding tasks are accessed by the server and presented in the screen display GUI, see paragraphs 36-38 and 52.); 
in response to determining an updated task status for at least one oncology-related task of the plurality of oncology-related tasks, automatically updating display of the dynamic patient whiteboard to reflect the updated task status (Users enter updated tasks, which are recorded as part of the patient’s medical records, see paragraphs 66, 75-77. Based on system recognizing/determining that updated task information, the system automatically updates the display of task statuses in patient lists, see updating of tasks of paragraphs 75-77 and Figs. 16-18.); and 
displaying context information for each of the at least one oncology-related task with updated task statuses based upon a particular user identity, the context information selected based on a customization corresponding to the particular user identity (Only tasks that are relevant to the clinician’s role, aka particular user identity, are displayed to that particular clinician, accordingly the display of those particular updated tasks provide context information . 

Hertel inherently discloses accessing a databank to process data, as shown above. Hertel discloses the use of oncology-related information, as shown above, although Hertel fails to explicitly disclose: 
accessing a databank to process data;
oncology-related tasks;
wherein the determination includes determining whether protocols differ for patients having a same disease state or a same type of cancer patients; and
wherein displaying the context information includes, in response to determining that protocols differ for at least two patients of the plurality of patients having the same disease state or the same type of cancer, displaying differences in protocols for the at least two patients with at least one suggestion for a change to one of the protocols.

Saigal teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose:
accessing a databank to process data and the use of oncology-related tasks (Saigal, Fig. 1A, 21 and 31 accessing databases to utilize data, Figs. 12-16 disclose use of oncology related tasks); and 
wherein the determination includes determining whether protocols differ for patients having a same disease state or a same type of cancer patients (Saigal discloses a comparison of differences in protocols between patients with the same disease, herein 
wherein displaying the context information includes, in response to determining that protocols differ for at least two patients of the plurality of patients having the same disease state or the same type of cancer, displaying differences in protocols for the at least two patients with at least one suggestion for a change to one of the protocols (Saigal discloses a comparison of the patient rating, the survival rating and the popularity of each protocol differences, the names of the protocol comprise at least one difference, thereby providing a suggestion for a change to a lower rated protocol to a higher rated protocol, such as changing a protocol from active surveillance to radiation therapy based on the patient rating being higher for active surveillance; see Figs. 14-1 to 18-1.); 
in order to “assist patients with their investigation of, and decision making about, the treatments that are available to them using conjoint analysis methods that measure individual preferences for risk-associated treatment options” (Saigal, Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient activity coordinator of Hertel to include accessing a database, oncology-related tasks and suggesting a change in protocols pursuant to a determining a difference in protocols for the same disease, as disclosed by Saigal, in order to provide a patient activity coordinator that could “assist patients with their investigation of, and decision making about, the treatments that are available to them using conjoint analysis methods that measure individual preferences for risk-associated treatment options” (Saigal, Abstract). Moreover, merely adding a well-known element into a well-known 


As per claims 2, 4, 6, 7, 8, 11, 13, 14, 19, 20, 21 and 23, Hertel/Saigal discloses claims 1, 17 and 22, discussed above. Hertel also discloses:
2, 23. 	wherein displaying the dynamic patient whiteboard includes displaying task statuses of corresponding oncology-related tasks including "ready to be completed", "pending", "in-process", and "completed" (Hertel Fig. 2 discloses status that are overdue, aka "ready to be completed", see Col. 208 of Fig. 2, statuses that are due now, aka “in-process”, see the current time period Column of Fig. 2, statuses that are to be done in the future, aka “pending”, see the future time periods of Fig. 2, and statuses that indicate a task has been “completed”, see patient chart of Fig. 4 that details task results performed at various time, such as temperature or heart rate determinations.);
4. 	receiving an input selecting an oncology-related task of the plurality of oncology-related tasks for a patient of the plurality of patients, and in response to selecting the oncology-related task, displaying a template associated with the oncology-related task, the template including steps associated with completing the oncology-related task (Selecting the time cell associated with a particular task results in the system displaying further template information relevant to performing those tasks, such as shown in Fig. 8 #802; see paragraphs 66-68.); 
6, 20. 	wherein the dynamic patient whiteboard automatically sends an instant message to a user, which upon receipt, the dynamic patient whiteboard includes into the EMR database (Whiteboard of Hertel discloses messaging technology, see Fig. 6 and paragraph 65. System of Hertel is operative remotely through server and remote storage, so system is storing message data in the remote database, see paragraphs 45, 46 and 49.); 
7, 21. wherein the dynamic patient whiteboard includes a plurality of preset commands, the preset commands including a set of instructions, which when executed, instruct the processor to access information for inclusion into the EMR database (Hertel discloses commands such as reschedule and chart, both of which, when executed, process code to gather data from a user for inclusion in the EMR database, see paragraphs 70, 75 and 76.);
8. 	wherein displaying context information includes displaying whether similar tasks are performed across a patient database (Fig. 19 discloses displaying context information including administration of a particular medication task to a patient, which would be displaying whether similar tasks are performed.); 
11. 	wherein displaying the dynamic patient whiteboard includes presenting a view of EMR data corresponding to the patient list based on a user identifier identifying a user accessing the dynamic patient whiteboard (Only tasks that are relevant to the clinician’s role, aka particular user identity, are displayed to that particular clinician, accordingly the display of those particular updated tasks provide context information that indicates those tasks are relevant to that clinician, see paragraphs 38 and 52. See also the key notifications area which are specific to a clinician role and patient tasks, at paragraphs 64-65.); 
13. 	wherein the user identifier includes a job classification (Only tasks that are relevant to the clinician’s role, aka particular user identity, are displayed to that particular ; 
14, 19.	wherein displaying the dynamic patient whiteboard includes displaying the dynamic patient whiteboard on a display screen of a mobile device (System is operative to be accessed by hand-held or laptop devices, see paragraph 42.); and
15.	wherein the context information is based on an order of tasks of the plurality of oncology-related tasks, a responsible individual for tasks of the plurality of oncology-related tasks, and a timeline for tasks of the plurality of oncology-related tasks (Tasks are put in order on timeline, see Fig. 2; tasks are specific to a role of a clinician, see paragraphs 38 and 52.). 


Claims 3, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being obvious over Hertel/Saigal further in view of Buckley et al. (U.S. PG-Pub 2015/0066521 A1), hereinafter Buckley.

As per claims 3, 12, 18 and 24, Hertel/Saigal disclose claims 1, 11, 17 and 22, discussed above. Hertel/Saigal fails to explicitly disclose:
3, 18, 24. 	wherein displaying the dynamic patient whiteboard includes color-coding the patient list according to the related disease state, cancer type, or treatment protocol (Buckley discloses color-coding the patient list corresponding to patient severity, which ; and
12. 	verifying the user is authorized to access the EMR database before presenting the view of the EMR data.

Buckley teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
3, 18, 24. 	wherein displaying the dynamic patient whiteboard includes color-coding the patient list according to the related disease state, cancer type, or treatment protocol (Buckley discloses color-coding the patient list corresponding to patient severity or acuity, which would correspond to the related disease state, see paragraphs 46, 50 and 101.); and
12. 	verifying the user is authorized to access the EMR database before presenting the view of the EMR data (Buckley requires a user to log in to access the system and EMR data, see paragraph 24.), 
in order to to provide “a visual triage indicator allowing the clinician to quickly identify the patient in the most urgent need of attention” (Buckley, paragraph 101) and to ensure that data access is limited to authorized users.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient activity coordinator of Hertel/Saigal to include user authorization confirmation and the GUI color coding of Buckley, in order to provide “a visual triage indicator allowing the clinician to quickly identify the patient in the most urgent need of attention” (Buckley, paragraph 101) and to ensure that data access is 


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being obvious over Hertel/Saigal further in view of Gropper et al. (U.S. Patent 7,756,724 B2), hereinafter Gropper.

As per claims 5 and 16, Hertel/Saigal disclose claims 1, discussed above. Hertel/Saigal also discloses:
5. 	wherein the dynamic patient whiteboard is configured to automatically receive and display data without user intervention (Hertel is operative to store inputted data relevant to a user without user intervention, see paragraphs 46, 50 and 101.); and
16. 	wherein a document template is created using ... an oncology-related form field, the oncology-related form field related to a data field within the EMR database, the document template used to display the context information (Hertel discloses showing context information within a document template, see Fig. 8 #802 and paragraphs 66-68.). 

Hertel/Saigal fails to explicitly disclose:
5. 	data from a dictation; and
16. 	... a form editing interface and a received user input on the form editing interface to add ... a form field, the oncology-related form field related to a data field within the EMR database, the document template used to display the context information. 

Gropper teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
5. 	data from a dictation (Gropper discloses reception of dictation data, see C10L14-42.); and
16. 	... a form editing interface and a received user input on the form editing interface to add ... a form field, the oncology-related form field related to a data field within the EMR database, the document template used to display the context information (Gropper discloses a form editing interface, see Fig. 3 and C11L59-65.),
in order to provide a system wherein “worklists are easily customizable, to permit a wide range of tasks to be handled in the worklist system” (Gropper, C1L17-18.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient activity coordinator of Hertel/Saigal to include dictation data and form editing of Gropper, in order to provide a worklist system wherein “worklists are easily customizable, to permit a wide range of tasks to be handled in the worklist system” (Gropper, C1L17-18.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).



Response to Arguments

Applicant’s arguments filed 23 November 2021 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 101, Applicant argues on pages 8-9 that:
The present claims are not directed to any form of the alleged abstract idea; and the recitations of the claims as a whole amount to a practical application of and significantly more than any form of the alleged abstract idea. Specifically, the Office Action alleges that the claims include a mental process. However, the claims as presently amended are not performable in the human mind. 
... These elements are not performable in the human mind, and thus are not directed to a "mental process" as described in the 2019 Guidance.' Instead, the claims are directed to an improvement to a custom user interface. This is not a mental process since it is performed using a processor and is not the sort of determination or result that is capable of being performed in or by the human mind. The 2019 Guidance points out an exception to the exception of the mental process abstract idea analysis in footnote 14 on page 11, stating "If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind" (emphasis added). It is this last clause that most clearly applies to the claims as presently amended.

The Office respectfully disagrees. Please see the statutory rejection of the claims where the claims are shown to be directed to an abstract idea. The mere fact that the claims contain a processor or other generic descriptions of structure do not make the claims statutory, as shown above in the rejection. The mere display of information does not make a claim statutory. As indicated above:
This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and two additional element directed to automatically updating display and displaying custom user interface. The various structural elements processor (including interface, database, processor, computing device, memory device and machine-readable medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations directed to automatically updating display and displaying custom user interface generically links the abstract idea to a particular technological environment or field of use, it does not specifically link the user interface as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

A prima facie case is made when the rejection: i. identifies and clearly articulates the judicial exception recited in the claims, ii. identifies any additional elements recited in the claims, and iii. explains why the additional elements do not amount to significantly more than the exception.



Accordingly the rejection is upheld. 


With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 10-11 of the response that Saigal fails to disclose the amended material directed to wherein the determination includes determining whether protocols differ for patients having a same disease state or a same type of cancer patients; and wherein displaying the context information includes, in response to determining that protocols differ for at least two patients of the plurality of patients having the same disease state or the same type of cancer, displaying differences in protocols for the at least two patients with at least one suggestion for a change to one of the protocols as “Saigal appears silent regarding” these limitations.

The Office respectfully disagrees. Please see the new rejection of the claims over Hertel in view of Saigal, as shown above, wherein Saigal discloses the limitations. Saigal discloses determining a plurality of different protocols for the same disease state and then compares them by their patient rating (a rating assigned based on the patient’s personal needs and requirements), the survival rating and the popularity rating. A difference between any of these ratings would comprise a suggestion to change one of the protocols to a different protocol with a higher rating, 

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


The remainder of Applicant's arguments have been fully considered but are moot because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Hertel, Saigal, Buckley and Gropper based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (28 September 2021 and 18 June 2021), and incorporated herein.



Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
3 March 2022